mnrtii-8k_010218.htm

 

Moody National REIT II, Inc. 8-K [mnrtii-8k_010218.htm]

Exhibit 10.1



[ex10-1_img001.jpg] 



 

December 27, 2017

 

Moody National Operating Partnership II, LP
c/o Moody National Companies
6363 Woodway Drive, Suite 110
Houston, Texas 77057

Attention: Brett C. Moody, CEO

Re:Credit Facility with KeyBank National Association

 

Ladies and Gentlemen:

Reference is hereby made to that certain loan arrangement entered into by
KeyBank National Association, as Administrative Agent and Lender (collectively,
the “Agent”) and Moody National Operating Partnership II, LP, as Borrower, and
certain affiliates of the Borrower, as Guarantors, which loan arrangement is
evidenced by, among other documents and instruments, that certain Term Loan
Agreement dated as of September 27, 2017 (the “Loan Agreement”; unless otherwise
defined herein capitalized terms shall have the definitions provided in the Loan
Agreement). In connection therewith, the Agent and the Borrower have agreed to
modify and/or waive certain conditions set forth in the Loan Agreement in the
manner set forth herein. Accordingly, for good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Agent and the
Borrower hereby agree as follows:

 

1. The definition of “Interest Payment Date” is hereby amended to read as
follows:

 

“The fifteenth (15th) date of each calendar month.”

 

2. §7.4(h) of the Loan Agreement is hereby amended by deleting the reference
therein to “tenth day” and replacing same with “fifteenth day”.

 

3. §7.17 of the Loan Agreement is hereby amended by deleting the words “tenth
day” in the second sentence thereof and replacing same with “fifteenth day”.

 

 

December 27, 2017

Page 2

 

4. §7.18(c)(iv) of the Loan Agreement is hereby amended by deleting the
reference contained therein to “$275,000.00” and replacing same with
“$11,383.00”.

 

5. §9.4 of the Loan Agreement is hereby amended by deleting the reference
contained therein to “December 31, 2017” and replacing same with “March 31,
2018”.

 

This letter agreement, which may be executed in multiple counterparts,
constitutes one agreement and delivery of a signature page by pdf or other
similar electronic means shall, for all purposes, constitute delivery of an
original signature page. This letter agreement shall be governed by and
construed in accordance with the laws of the State of New York. By their
execution hereof, the Borrower and each Guarantor acknowledge and represent
that, after giving effect to the terms of this letter, no Default or Event of
Default is currently in existence under the Loan Documents.

 

Except as expressly amended hereby, the remaining terms and conditions of the
Loan Agreement and all other documents and instruments executed therewith shall
continue in full force and effect.

 

SIGNATURES ON FOLLOWING PAGE



 

 

December 27, 2017

Page 3

 



  Very truly yours,       AGENT:       KEYBANK NATIONAL ASSOCIATION        By:
/s/ Jennifer L. Power     Name: Jennifer L. Power
Title: Vice President





  BORROWER:       MOODY NATIONAL OPERATING PARTNERSHIP II, LP, a Delaware
limited partnership       By: Moody National REIT II, Inc., a Maryland
corporation, its General Partner           By: /s/ Brett C. Moody       Name:
Brett C. Moody       Title: President    





     

 



 

 

December 27, 2017

Page 4

 

ACKNOWLEDGED AND AGREED:   MOODY NATIONAL REIT II, INC., a Maryland corporation
   By: /s/ Brett C. Moody   Name: Brett C. Moody
Title: President

 

MN REIT II TRS, INC., a Delaware corporation    By: /s/ Brett C. Moody   Name:
Brett C. Moody
Title: President

 

MOODY NATIONAL I POLITO LYNDHURST HOLDING, LLC,

MOODY NATIONAL INTERNATIONAL-FORT WORTH HOLDING, LLC,

MN LYNDHURST VENTURE, LLC,

MN FORT WORTH VENTURE, LLC, each a Delaware limited liability company

   By: /s/ Brett C. Moody   Name: Brett C. Moody
Title: President

 

 



 

 

 